               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                           4:21-CR-3026

vs.                                           MEMORANDUM AND ORDER

JAMES NIEMAN,

                   Defendant.


      This matter is before the Court on the Magistrate Judge's Findings and
Recommendation on a Guilty Plea (filing 9) recommending that the Court
accept the defendant's plea of guilty. There are no objections to the findings
and recommendation. Pursuant to 28 U.S.C. § 636(b)(1)(C) and NECrimR
11.2(d), the Court has conducted a de novo review of the record and adopts the
findings and recommendation of the Magistrate Judge.
      The Court notes that although the defendant was placed under oath,
filing 13 at 7, the record does not reflect that the defendant was expressly
advised of "the government's right, in a prosecution for perjury or false
statement, to use against the defendant any statement that the defendant
gives under oath;" as required by Fed. R. Crim. P. 11(b)(1). But "variance from
the requirements of [Rule 11] is harmless error if it does not affect substantial
rights." Rule 11(h). And the omitted admonition was intended to provide notice
of a potential prosecution for perjury or false statement, not to ensure the
voluntariness of the plea—so, failure to give it bears only the admissibility of
the defendant's answers in a later prosecution. See Rule 11 advisory
committee's note to 1982 amendment; United States v. Kriz, 621 F.2d 306, 311
(8th Cir. 1980). Unless and until the defendant is prosecuted for perjury or
false statement, the omission is harmless, and even then wouldn't affect the
voluntariness of this plea.
      Having reviewed the record, the Court is persuaded that any omission
from the Rule 11 colloquy was harmless, as it did not affect the defendant's
substantial rights. The Court also notes that both parties waived any objection
to the Magistrate Judge's findings and recommendation. See Peretz v. United
States, 501 U.S. 923, 936-39 (1991).


      IT IS ORDERED:


      1.    The Magistrate Judge's Findings and Recommendation on a Guilty
            Plea (filing 9) are adopted.
      2.    The defendant is found guilty. The plea is accepted. The Court
            finds that the plea of guilty is knowing, intelligent, and voluntary,
            and that a factual basis exists for the plea.
      3.    The Court defers acceptance of any plea agreement until the time
            of sentencing, pursuant to Fed. R. Crim. P. 11(c)(3). Unless
            otherwise stated at the time of sentencing, any plea agreement will
            be deemed accepted upon the pronouncement of the judgment and
            sentence.
      4.    This case shall proceed to sentencing.


      Dated this 19th day of May, 2021.

                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge


                                       -2-
